         Case 3:20-cv-00187-VAB Document 35 Filed 08/18/20 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF CONNECTICUT


EQUAL EMPLOYMENT OPPORTUNITY                        )
COMMISSION,                                         )       Civil Action No. 3:20-cv-187 (VAB)
                                                    )
               Plaintiff,                           )
                                                    )
               v.                                   )
                                                    )
YALE NEW HAVEN HOSPITAL, INC.                       )
                                                    )
               Defendant.                           )
                                                    )

                                  NOTICE OF APPEARANCE

       Plaintiff United States Equal Employment Opportunity Commission (EEOC), through

undersigned counsel, hereby files this Notice of Appearance to identify Supervisory Trial Attorney

Kimberly A. Cruz as co-counsel of record in this action in compliance with D. Conn. L. Civ. R.

5(b) (2017). Plaintiff hereby asks the Clerk of the Court and the parties to add Kimberly A. Cruz

(kimberly.cruz@eeoc.gov) as counsel of record for EEOC and respectfully requests that Kimberly

A. Cruz be added to the list of persons who receive all CM/ECF Notices in this matter.

Dated: August 18, 2020                              Respectfully submitted,

                                                    EQUAL EMPLOYMENT
                                                    OPPORTUNITY COMMISSION

                                                    /s/ Kimberly A. Cruz
                                                    Kimberly A. Cruz
                                                    Supervisory Trial Attorney
                                                    Fla. Bar No. 153739

                                                    New York District Office
                                                    Broad Financial Center
                                                    33 Whitehall Street
                                                    New York, NY 10004
                                                    kimberly.cruz@eeoc.gov
         Case 3:20-cv-00187-VAB Document 35 Filed 08/18/20 Page 2 of 2



                                                     Markus L. Penzel (ct03381)
                                                     Senior Trial Attorney
                                                     EQUAL EMPLOYMENT OPPORTUNITY
                                                     COMMISSION
                                                     Boston Area Office
                                                     John F. Kennedy Federal Building
                                                     Room 475
                                                     Boston, MA 02203-0506
                                                     Tel: (617) 565-3193
                                                     Fax: (617) 565-3196
                                                     markus.penzel@eeoc.gov


                                CERTIFICATE OF SERVICE

        I hereby certify that on August 18, 2020, I electronically filed the foregoing with the
Clerk of the District Court using its CM/ECF system. I also certify that the foregoing document
is being served this day on all counsel of record via transmission of Notices of Electronic Filing
generated by CM/ECF.

                                                     s/ Kimberly A. Cruz
                                                     KIMBERLY A. CRUZ
                                                     Supervisory Trial Attorney
                                                     Fla. Bar No. 153739
                                                     kimberly.cruz@eeoc.gov




                                                 2
